Citation Nr: 1422351	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2010 decision, the Board denied entitlement to service connection for heart disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2011 Order, the Court granted the motion, vacated the Board's December 2010 decision, and remanded this case to the Board for readjudication.  This issue was then before the Board in January 2013 and September 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue certified to the Board for its consideration at this time, was this service connection claim for heart disease, but it is observed that the Board's December 2010 decision had remanded claims for service connection for a prostate disorder, a claim to reopen service connection for hearing loss, and a claim for an increased rating for duodenal ulcer with GERD and hoarseness.  The present electronic file does not make clear the status of these earlier remanded claims.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

The record does not reflect that the Veteran's heart disease is causally or etiologically related to service or was caused or aggravated by the service-connected disabilities.




CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2006 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in April 2013, the report of which has been associated with the claims file, and a VA examination report addendum was obtained in January 2014.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection is in effect for adjustment disorder with depressed mood, sleep apnea, migraine headaches, a duodenal ulcer, left knee arthritis, left knee post meniscectomy, left plantar fasciitis, right plantar fasciitis, chronic sinusitis, chronic epididymitis, residuals of a right knee injury, pterygium, hemorrhoids, erectile dysfunction, and pseudofolliculitis barbae.

The service treatment records show that at December 1992 treatment the Veteran complained of chest pain.  His heart rate was 50 beats per minute, and he was noted to have a sinus bradycardia.  On a December 1996 medical history report the Veteran indicated being unsure if he had ever had heart trouble.  His heart was normal at a December 1996 physical examination.  The Veteran was diagnosed with cardiomegaly in January 1997 after he complained of sharp left upper shoulder chest discomfort.

The post-service records show that at a May 1998 VA examination it was noted that there had not been a history of heart disease, but that the Veteran had complained periodically of chest discomfort.  The Veteran said that sometimes he had a feeling of fullness in his chest, and sometimes he got a little tingling the ran across his chest.  No heart disease was found on examination.  The Veteran indicated on a January 1999 medical history report for VA optometry treatment that he had never had heart disease.

At June 2004 VA treatment the Veteran was diagnosed with a second degree heart block (Mobitz II) after complaining of heart palpitations.  At February 2005 VA cardiology treatment the Veteran complained of sharp chest pain on exertion for the past 15 years.  A stress test demonstrated a mildly dilated left ventricle with mild scarring.  The Veteran was noted to have no active symptoms, and he was to continue with aspirin and Atenolol.  April 2006 VA treatment records indicate that the Veteran was taking Lisinopril for blood pressure and his heart.  Treatment record beginning in August 2006 indicate that the Veteran has taken Atenolol for heart disease.  

The Veteran had a VA examination in April 2013.  It was noted that January 2013 EKGs showed premature atrial contractions, fusion beats and premature ventricle contractions.  The metabolic equivalent (METs) based on interview was dyspnea at levels three through five, which was consistent with activities such as light yard work, mowing lawns and brisk walking.  However, the examiner felt that the limitations were due to degenerative joint disease of the knee and not due to a heart condition.  The examiner opined that the claimed heart condition was less likely than not incurred in or a result of the claimed in-service injury, event or illness.  The rationale was that the Veteran had conduction system disease and hypertension/cardiac enlargement after exit and that these were not a result of chest pain in service.  Furthermore, the Veteran had never had a diagnosis of chest pain related to the heart such as arteriosclerotic heart disease or coronary artery disease.  The examiner felt that there were many causes for the in-service "chest pain" and that the Veteran had no heart disability related to service.

In a January 2014 VA examination report addendum, the examiner opined that it was less likely than not that the Veteran's service-connected medical and psychiatric disabilities or their medications had aggravated or caused a permanent increase in severity of the cardiomegaly and arrhythmia in the form of a Mobitz II block.  The rationale was the pharmacology of the medications superimposed on the fact that a Mobitz II heart block is a conduction system disease or slowing that is organic in nature.  Since the VA examiner's opinions are based on an accurate understanding of the Veteran's history, and are adequately articulated and explained, they can be given probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  There are no medical opinions of record indicating that the Veteran's heart disease is related to service or was caused or aggravated by a service-connected disability or the medications he takes for a service-connected disability. 

While the Veteran has made statements to the effect that he has heart disease that is related to service on a direct basis or was caused or aggravated by a service-connected disability or the medication he takes for a service-connected disability, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for heart disease, to include as secondary to service-connected disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for heart disease, to include as secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


